                           Case 20-13103-BLS              Doc 308        Filed 03/09/21         Page 1 of 5




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors. 1


                      NOTICE OF SECOND AMENDED 2 AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON MARCH 11, 2021 AT 10:00 A.M. (ET)**


                        **PLEASE NOTE THAT WITH PERMISSION FROM THE COURT,
                               THIS HEARING HAS BEEN RESCHEDULED TO
                                    MARCH 11, 2021 AT 10:00 A.M. (ET)


             You must now register for the ZOOM call. When registering, please copy and paste the
             below link to your browser. As part of the Court’s protocol, please remember to register
             with ZOOM at least 48 hours prior to the hearing in order to avoid being denied access.

                             COURTCALL WILL NOT BE USED FOR THIS HEARING.

                                        You are invited to a ZoomGov meeting.
                            When: March 11, 2021 at 10:00 AM Eastern Time (US and Canada)

                                        Register in advance for this meeting:
               https://debuscourts.zoomgov.com/meeting/register/vJItcu-srjotHvuFj_j4SMI5i02p_yIIe9c

              After registering, you will receive a confirmation email containing information about joining
                                                       the meeting.



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Amended items appear in bold.
27840411.1
                      Case 20-13103-BLS       Doc 308     Filed 03/09/21     Page 2 of 5




         RESOLVED MATTER

         1.   Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing (A) Rejection of
              Certain Unexpired Leases, Effective as of January 31, 2021, and (B) Abandonment of
              Certain Personal Property in Connection Therewith; and (II) Granting Certain Related
              Relief [D.I. 197, 1/29/21]

              Response/Objection Deadline:                 February 12, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:               None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 228, 2/15/21]

                 B.      Order [D.I. 229, 2/16/21]

              Status:    An order has been entered.

         MATTER GOING FORWARD

         2.   Joint Chapter 11 Plan of BC Hospitality Group Inc. and its Debtor Affiliates [D.I. 169,
              1/21/21]

              Confirmation Response/Objection Deadline:           February 25, 2021 at 4:00 p.m. (ET)

              Cure Response/Objection Deadline:                   February 25, 2021 at 4:00 p.m. (ET)

              Confirmation Responses/Objections Received:

                 A.      Objection and Reservation of Rights of Blue Ridge Bank, N.A. to Confirmation
                         of the Debtors’ Joint Chapter 11 Plan [D.I. 260, 2/25/21]

                 B.      United States Trustee’s Limited Objection and Reservation of Rights
                         Concerning (I) Joint Chapter 11 Plan of BC Hospitality Group Inc. and its
                         Debtor Affiliates; and (II) Notice of Filing of Stalking Horse PSA [D.I. 263,
                         2/25/21]

                 C.      Statement and Reservation of Rights of Subchapter V Trustee Regarding
                         Confirmation of the Joint Chapter 11 Plan of BC Hospitality Group Inc. and its
                         Debtor Affiliates and Other Matters to be Heard on March 4, 2021
                         [D.I. 264, 2/25/21]

                 D.      Objection of Creditors Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality
                         Holdings LLC and CKC Sales, LLC to Confirmation of the Joint Chapter 11
                         Plan of BC Hospitality Group, Inc. and its Debtor Affiliates [D.I. 266, 2/25/21]

27840411.1
                                                      2
                     Case 20-13103-BLS       Doc 308     Filed 03/09/21    Page 3 of 5




                E.      Joinder of Gilberto Varela to Reservation of Rights and Limited Objection of
                        the United States Trustee to the Debtors’ (I) Joint Chapter 11 Plan of BC
                        Hospitality Group Inc. and its Debtor Affiliates; and (II) Notice of Filing of
                        Stalking Horse PSA [D.I. 267, 2/25/21]

             Cure Responses/Objections Received:

                F.      [Withdrawn] Objection of GFP Real Estate, LLC as Agent for Union Square-
                        Broadway Associated, LLC [D.I. 280, 3/2/21]

                G.      Informal response from RCPI Landmark Properties LLC

                H.      Informal response from Century City Mall LLC

             Related Documents:

                I.      Declaration of Michael Mortell in Support of Debtors’ Motion for Entry of an
                        Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadline
                        and the Auction, (III) Approving the Form and Manner of Notice Thereof, and
                        (IV) Granting Related Relief [D.I. 97, 1/6/21]

                J.      Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadline
                        and the Auction, (III) Approving the Form and Manner of Notice Thereof, and
                        (IV) Granting Related Relief [D.I. 102, 1/7/21]

                K.      Order (I) Establishing Solicitation and Tabulation Procedures; (II) Approving
                        the Form of Ballot and Solicitation Materials; (III) Establishing the Voting
                        Record Date; (IV) Fixing the Date, Time, and Place for the Confirmation
                        Hearing and the Deadline for Filing Objections Thereto; and (V) Granting
                        Related Relief [D.I. 174, 1/22/21]

                L.      Notice of (I) Hearing to Consider Confirmation of the Joint Chapter 11 Plan of
                        BC Hospitality Group Inc. and Its Debtor Affiliates and (II) Related Voting and
                        Objection Deadlines [D.I. 175, 1/22/21]

                M.      Notice of Filing of Liquidation Analysis for Joint Chapter 11 Plan of BC
                        Hospitality Group Inc. and its Debtor Affiliates [D.I. 179, 1/26/21]

                N.      Notice of Potential Assumption of Executory Contracts or Unexpired Leases
                        and Cure Claims [D.I. 226, 2/11/21]

                O.      Amended Notice of Potential Assumption of Executory Contracts or Unexpired
                        Leases and Cure Claims [D.I. 230, 2/16/21]



27840411.1
                                                     3
                  Case 20-13103-BLS      Doc 308      Filed 03/09/21    Page 4 of 5




             P.      Declaration of Patrick J. Bartels, Jr. in Support of Debtors’ Designation of a
                     Stalking Horse Bidder [D.I. 244, 2/20/21]

             Q.      Notice of Filing of Stalking Horse PSA [D.I. 245, 2/20/21]

             R.      Notice of Designation of Stalking Horse Bidder [D.I. 246, 2/20/21]

             S.      Notice of Extended Bid Deadline and Rescheduled Date for Auction [D.I. 269,
                     2/25/21]

             T.      Notice of Further Extended Bid Deadline and Notice of Auction [D.I. 276,
                     3/1/21]

             U.      Notice of Rescheduled Confirmation Hearing [D.I. 283, 3/2/21]

             V.      Notice of Further Extended Bid Deadline and Notice of Rescheduled Auction
                     [D.I. 284, 3/2/21]

             W.      Notice of Further Extended Bid Deadline [D.I. 290, 3/5/21]

             X.      Notice of Withdrawal of Objection of GFP Real Estate, LLC as Agent for Union
                     Square-Broadway Associated, LLC to Potential Assumption of Executory
                     Contracts or Unexpired Leases and Cure Claims [D.I. 291, 3/7/21]

             Y.      Notice of Filing of Proposed Order (I) Approving Asset Purchase
                     Agreement, (II) Authorizing the Sale of the Debtors’ Assets Free and Clear
                     of All Encumbrances, (III) Authorizing the Assumption and Assignment
                     of Certain Executory Contracts and Unexpired Leases, and (IV) Granting
                     Related Relief [D.I. 303, 3/9/21]

             Z.      Notice of Designation of Winning Bidder and Cancellation of Auction
                     [D.I. 304, 3/9/21]

             AA.     Declaration of Michael Mortell in Support of Entry of an Order
                     (I) Approving Asset Purchase Agreement, (II) Authorizing the Sale of the
                     Debtors’ Assets Free and Clear of All Encumbrances, (III) Authorizing the
                     Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, and (IV) Granting Related Relief [D.I. 306, 3/9/21]

             BB.     Declaration of Patrick J. Bartels, Jr. in Support of Entry of an Order
                     (I) Approving Asset Purchase Agreement, (II) Authorizing the Sale of the
                     Debtors’ Assets Free and Clear of All Encumbrances, (III) Authorizing the
                     Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, and (IV) Granting Related Relief [D.I. 307, 3/9/21]



27840411.1
                                                  4
                     Case 20-13103-BLS        Doc 308     Filed 03/09/21    Page 5 of 5




               Status:   This matter is going forward with respect to the Debtors’ request for
                         approval of a sale of substantially all of their assets pursuant to section 363
                         of the Bankruptcy Code. The Debtors did not receive any bids for a
                         chapter 11 plan transaction.

                         The Debtors believe that the majority of the objections filed with respect
                         to confirmation of their proposed chapter 11 plan are now moot, but are
                         engaged in ongoing discussions with the objecting parties. The cure
                         responses, including Items F, G, and H, are resolved.


         Dated: March 9, 2021                      YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                      TAYLOR, LLP

                                                   /s/ Elizabeth S. Justison
                                                   M. Blake Cleary (No. 3614)
                                                   Elizabeth S. Justison (No. 5911)
                                                   Rodney Square, 1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   E-mail: mbcleary@ycst.com
                                                            ejustison@ycst.com

                                                   Counsel to the Debtors and Debtors in Possession




27840411.1
                                                      5
